Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Law Offices Stradley, Ronon, Stevens & Young, LLP 2600 One Commerce Square Philadelphia, Pennsylvania 19103-7098 (215) 564-8000 Direct Dial - (215) 564-8071 1933 Act Rule 497(j) 1933 Act File No. 333-09355 1940 Act File No. 811-07743 February 2, 2009 VIA EDGAR Filing Desk U.S. Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 Re: The Rockland Funds Trust SEC File Nos. 333-09355, 811-07743 Dear Sir or Madam: On behalf of The Rockland Funds Trust, pursuant to Rule 497(j) under the Securities Act of 1933, as amended, this letter serves as certification that the form of Prospectus and Statement of Additional Information that would have been filed under paragraph (c) of Rule 497 would not have differed from those contained in Post-Effective Amendment No. 16/17 filed electronically with the U.S. Securities and Exchange Commission on January 28, 2009. Please direct any questions or comments relating to this certification to me at the above phone number, or in my absence to Alan R. Gedrich, Esq. at (215) 564-8050. Very truly yours, /s/ E. Taylor Brody E. Taylor Brody
